In an action to recover damages for personal injuries sustained when the plaintiff slipped upon a piece of tin, placed by the defendant’s son on a freshly painted floor, judgment for plaintiff affirmed, with costs. Ho opinion. Hagarty, Acting P. J., Carswell and Lewis, JJ., concur; Adel and Aldrich, JJ., dissent and rote *961to reverse the judgment on the law and the facts and to dismiss the complaint on the ground that the record does not contain any evidence of actionable negligence on the part of the defendant.